                                       TEITELBAUM LAW GROUP, LLC
                                                   Attorneys at Law                                             11/12/2019

                                                                                         Jay Teitelbaum*
                                                  ________________

                                                          November 11, 2019
      VIA ECF
      Hon. Katherine H. Parker
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

      Re:     Essex Capital Corporation v. Vivek Garipalli, et al., No. 17-cv-6347-JFK-KHP

      Dear Judge Parker:

               My firm was recently substituted as counsel for Geoff Winkler as the Receiver appointed
      for Plaintiff, Essex Capital Corp. in the action pending in the United States District Court
      California Securities and Exchange Commission, Plaintiff v. Ralph Iannelli and Essex Capital
      Corp., et al, Defendants, 18-05008 (the “Receivership Action”).
               I am writing with the consent of counsel for Defendants to request a 60 day adjournment
      of all discovery deadlines and of the November 20 settlement conference.
               The basis for the request is that the parties have reached agreement in principal on a
      settlement and require additional time (i) to document the settlement and (ii) for the Receiver to
      obtain approval of the settlement in the District Court Action.
APPLICATION GRANTED: In light the Parties'
representation that a settlement in this matter has   Respectfully,
been Respectfully, reached, the Settlement Conference
currently scheduled for November 20, 2019 is hereby
adjourned sine die. All Discovery deadlines are
hereby extended 60 days.
                                                                             Jay Teitelbaum
      Cc: Michael Rato, Esq.
                                                          11/12/2019

      ____________________________________________________________________________
                                                                                              th
      1 Barker Avenue                    E-Mail: jteitelbaum@tblawllp.com            9 East 40 Street
      Third Floor                                Website: www.tblawllp.com           Fourth Floor
      White Plains, New York 10601                                                   New York, New York 10016
      Telephone: 914-437-7670                                                        Telephone: 646-233-3013
      Fax: 914-437-7672                  *Admitted: N.Y. State and Federal
      All service of papers to White     Courts; United States District Courts for
      Plains. Fax and E-Mail Service     the District of Connecticut and the
      Accepted                           Southern District of Indiana
